DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-11 in the reply filed on 06 May 2022 is acknowledged.  The traversal is on the grounds that Examiner has incorrectly interpreted the phrase “contribution which each of the inventions, considered as a whole, makes over the prior art” as relating to decidedly patentable claims, and that Examiner has not provided any indication that the contents of the claim interpreted in light of the description was considered in making the assertion of a lack of unity.  This is not found persuasive because both Ahn et al (WO 2014/110145) and the claimed invention are drawn to an artificial eyelash applicator. Ahn et al teaches an applicator with an adhesive, a support, and fibers releasably borne by the support (figs. 10, 12B; p. 11 line 28-p. 12 line 8). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 06 May 2022.
Information Disclosure Statement
On p. 10 lines 22-23 of the Specification of 26 December 2019, “Handbook of Pressure Sensitive Adhesive Technology”, 3rd Edition, D. Satas, is not cited in the IDS and no copy is provided.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 26 December 2019 are. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On p. 1 line 32-p. 2 line 1, “For instance, conventional… very precisely” is grammatically incorrect
On p. 2 lines 15-17, “A problem… and hygiene” is grammatically incorrect
On p. 2 lines 18-22, “There is therefore…oneself if possible” is grammatically incorrect 
On p. 17 line 1 and p. 18 line 4, “thrown” should be “thrown away”.
On p. 9 line 9, “Nylon®” is incorrect. Nylon is a general term referring to polyamides and does not need a ® symbol. 
Appropriate correction is required.
The use of the terms TEFLON™ , Kanekalon™, SKINTEX™, GEL-TAC™, ACRONAL™, REVACRYL™, FLEXBOND™,  Daitosol™ 550 GM, DUO®, ISOLENE™, SANCURE™, TOYOBO VYLON™, ELVANOL™, DUPONT™, DEXCO POLYMERS™, PROS-AIDE™, and SCOTCH® , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade names DUO® and Daitosol™ 5500 GM. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an adhesive composition and, accordingly, the identification/description is indefinite. Examiner will interpret “DUO®” and “Daitosol™ 5500 GM to mean “acrylates/ethylhexyl acrylate copolymer” (see p. 11 lines 17-21 of specification).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al (WO 2014/110145).

    PNG
    media_image1.png
    499
    544
    media_image1.png
    Greyscale

In regards to Claim 1, Ahn et al discloses an assembly (figs. 10, 12B) for adding fibers to a fringe of natural eyelashes, comprising an adhesive composition (p. 11 lines 28-29) to be applied to the eyelashes, at least one device (1102) comprising a support, comprising at least one substrate (1106) and fibers (fibers in annotated fig. 12B) having a first end portion (first end portion in annotated fig. 12B) releasably borne by the support (p. 11 line 28- p. 12 line 8).
In regards to Claim 2, Ahn et al discloses an assembly wherein at least one substrate is provided on a contact surface with at least one bonding agent, the first end portion of the fibers (first end portion in annotated fig. 12B) being bonded to the support by the at least one bonding agent (p. 13 lines 21-23).  

Claims 1, 3, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han (U.S. Application 2017/0231309 A1).


    PNG
    media_image2.png
    649
    538
    media_image2.png
    Greyscale

In regards to Claim 1, Han discloses an assembly (figs. 1-8) for adding fibers to a fringe of -natural eyelashes, comprising an adhesive composition (para. 0059) to be applied to the eyelashes, at least one device (10) comprising a support, comprising at least one substrate (21) and fibers (1a) having a first end portion (end portion 1 in annotated fig. 1) releasably borne by the support (para. 0063).
In regards to Claim 3, Han discloses an assembly (figs. 1-8) wherein the support comprises two substrates (21, 32), the fibers (1a) being hold between said two substrates in a sandwich cross-sectional configuration (para. 0043).  
In regards to Claim 5, Han discloses an assembly (figs. 1-8) wherein at least one substrate is made of a transparent material (paras. 0020, 0044).  
In regards to Claim 7, Han discloses an assembly (figs. 1-8) wherein the fibers (1a), which can be arranged in at least one row on the support, are substantially parallel to one another (fig. 1).  
In regards to Claim 8, Han discloses an assembly (figs. 1-8) wherein the fibers are bound by a link (1b) at a second end portion (end portion 2 in annotated fig. 1), opposite to the first end portion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2014/110145) as applied to claim 1 above, and further in view of Kim et al (US 20150044410 A1).
In regards to Claim 4, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to teach an assembly wherein at least one substrate is made of at least one polymer material chosen among a PET and a PVC film.  
However, Kim et al teaches an assembly wherein at least one substrate (120) is made of a PET film (para. 0044).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetics transferable to skin. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Kim et al and provide an assembly wherein at least one substrate is made of a PET film.  Doing so would allow the substrate to be durable and waterproof. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. Application 2017/0231309 A1) as applied to claim 1 above, and further in view of Kim et al (US 20150044410 A1)
In regards to Claim 4, Han discloses the invention substantially as claimed. Han fails to teach an assembly wherein at least one substrate is made of at least one polymer material chosen among a PET and a PVC film.  
However, Kim et al teaches an assembly wherein at least one substrate (120) is made of a PET film (para. 0044).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetics transferable to skin. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Kim et al and provide an assembly wherein at least one substrate is made of a PET film.  Doing so would allow the substrate to be durable and waterproof. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2014/110145) as applied to claim 1 above, and further in view of Hsu et al (WO 9823814 A1).
In regards to Claim 6, Ahn et al teaches the invention substantially as claimed. Ahn et al does not explicitly teach an assembly wherein at least one substrate is made of a rigid material, wherein the flexural rigidity is more than 0.1 mN*cm2/cm, in terms of the average value of flexural rigidity in bending as measured with the Kawabata Evaluation System, but Ahn et al teaches an assembly wherein at least one substrate is made of paper (p. 14 lines 17-19).
Furthermore, Hsu et al teaches paper, such as Residential Fiber without Surfactant (recycled newspaper), wherein the flexural rigidity is 0.185 gf*cm2/cm, which is equivalent to 1.814 mN*cm2/cm, which is more than 0.1 mN*cm2/cm (Table 17A on p. 42; note that 1 gf = 9.81 mN, MD stands for machine direction and CD stands for cross-machine direction) in terms of the average value of flexural rigidity in bending as measured with the Kawabata Evaluation System (p. 42 lines 1-11).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of products composed of paper. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Hsu et al and provide an assembly wherein at least one substrate is made of a rigid material, wherein the flexural rigidity is more than 0.1 mN*cm2/cm, in terms of the average value of flexural rigidity in bending as measured with the Kawabata Evaluation System.  Doing so would allow the substrate to be more rigid and sturdy.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2014/110145) as applied to claim 1 above, and further in view of Silver (US 3691140 A).
In regards to Claim 9, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to teach an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among pressure sensitive adhesives.  
However, Silver teaches an adhesive composition which comprises an adhesive material chosen among pressure sensitive adhesives (col. 1 lines 66-67 – col. 2 line 2).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of assemblies containing pressure sensitive adhesives. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Silver and provide an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among pressure sensitive adhesives.  Doing so would allow for the eyelash fibers to be separated, repositioned, and rebonded as desired. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. Application 2017/0231309 A1) as applied to claim 1 above, and further in view of Silver (US 3691140 A).
In regards to Claim 9, Han discloses the invention substantially as claimed. Han fails to teach an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among pressure sensitive adhesives.  
However, Silver teaches an adhesive composition which comprises an adhesive material chosen among pressure sensitive adhesives (col. 1 lines 66-67 – col. 2 line 2).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of assemblies containing pressure sensitive adhesives. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Silver and provide an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among pressure sensitive adhesives.  Doing so would allow for the eyelash fibers to be separated, repositioned, and rebonded as desired. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2014/110145) as applied to claim 1 above, and further in view of Hodge (DAITOSOL, https://docplayer.net/43279373-No-10-revised-12-may-2015-daito-kasei-kogyo-co-ltd.html). 
In regards to Claim 10, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to disclose an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers.  
However, Hodge teaches an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers (see INCI Name row and Property row of DAITOSOL 5500GM column in table on page 3 of attached PDF).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of adhering artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the teachings of Hodge and provide an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers.  Doing so would allow for tackiness and good adhesion of the adhesive to skin. 
As best understood by the examiner, in regards to Claim 11, Ahn et al discloses the invention substantially as claimed. Ahn et al fails to disclose an assembly wherein the adhesive composition is chosen among the adhesive composition for 3Preliminary Amendmenteyelashes called DUO®, commercialized by American International Industries, and the Daitosol 5500 GM from DAITO KASEI KOGYO.
However, Hodge teaches an assembly wherein the adhesive composition is an acrylates/ethylhexyl acrylate copolymer (see INCI Name row and Property row of DAITOSOL 5500GM column in table on page 3 of attached PDF).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of adhering artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn et al to incorporate the further teachings of Hodge and provide an assembly wherein the adhesive composition is an acrylates/ethylhexyl acrylate copolymer. Doing so would allow for tackiness and good adhesion of the adhesive to skin.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. Application 2017/0231309 A1)  as applied to claim 1 above, and further in view of Hodge (DAITOSOL, https://docplayer.net/43279373-No-10-revised-12-may-2015-daito-kasei-kogyo-co-ltd.html). 
In regards to Claim 10, Han discloses the invention substantially as claimed. Han fails to disclose an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers.  
However, Hodge teaches an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers (see INCI Name row and Property row of DAITOSOL 5500GM column in table on page 3 of attached PDF).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of adhering artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Hodge and provide an assembly wherein the adhesive composition comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers. Doing so would allow for tackiness and good adhesion of the adhesive to skin. 
As best understood by the examiner, in regards to Claim 11, Han discloses the invention substantially as claimed. Han fails to disclose an assembly wherein the adhesive composition is chosen among the adhesive composition for 3Preliminary Amendmenteyelashes called DUO®, commercialized by American International Industries, and the Daitosol 5500 GM from DAITO KASEI KOGYO.
However, Hodge teaches an assembly wherein the adhesive composition is an acrylates/ethylhexyl acrylate copolymer (see INCI Name row and Property row of DAITOSOL 5500GM column in table on page 3 of attached PDF).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of adhering artificial eyelashes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the further teachings of Hodge and provide an assembly wherein the adhesive composition is an acrylates/ethylhexyl acrylate copolymer. Doing so would allow for tackiness and good adhesion of the adhesive to skin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772                
/YOGESH P PATEL/Primary Examiner, Art Unit 3772